DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

The amendments filed on 02/05/2021 have been entered. Claims 1-2 remain pending in the application. Claims 3-18 have been canceled. Applicant’s amendments to the Claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-final Office Action mailed 11/12/2020.
Specification
Applicant’s amendments to the specification have not overcome every objection previously set forth in the Non-final Office Action. 
The disclosure filed on 02/05/2021 is objected to because of the following informalities: “texture” should read “textile” (paragraph [0058]).  
Appropriate correction is required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 1 recites the phrases “a right sleeve configured to be worn on and entirely fit the right arm of the wearer” and “a left sleeve configured to be worn on and entirely fit the left arm of the wearer” which lacks antecedent basis in the specification. In paragraph [0069] of the specification, Applicant discloses “the long sleeve my cover an upper arm and almost the entirety of a lower arm.” However, Applicant does not specifically disclose in the written specification wherein the left and right sleeves are configured to entirely fit the respective arms of the wearer. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Amended Claim 1 recited the limitations “a right sleeve configured to be worn on and entirely fit the right arm of a wearer” and “a left sleeve configured to be worn on and entirely fit the left arm of a wearer.” Applicant discloses in paragraph [0069] “the long sleeve may cover an upper arm and almost the entirely of a lower arm.” However, the written description does not disclose a left and right sleeve entirely covering the arm of a wearer. Further, the written specification does not disclose the specific structure of the sleeve that would allow it to entirely cover the arm of a wearer, for example the entire circumference of the arm or the entire length of the arm. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the limitations “entirely fit the right arm of the wearer” and “entirely fit the left arm of the wearer” render the claim indefinite. It is not clear what is meant by “entirely fit.” For example, it is not clear if the limitation means that the sleeve of the garment is able to fit the entire length of the arm of the wearer inside, or if it means that the sleeve of the garment must allow the entire circumference of the arm of the wearer to fit through the sleeve. For purposes of examination, the limitation will be interpreted as the sleeve of the garment must allow the circumference of the arm of the wearer to fit through the sleeve.
Claim 2 depends from Claim 1 and is likewise indefinite. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Kido et al. (US 2014/0366241).
Regarding Claim 1, Kido et al. teaches (Fig. 1) a stretchy garment (1) configured to cover at least a portion of the upper body of a wearer, comprising: a tubular body extending vertically, including a front body (2); and a rear body (3) connected with the front body to form a neckline (see annotated Fig.), wherein: the hem is disposed below the neckline; the right armhole is disposed right of the neckline; the left armhole is disposed left of the neckline (annotated fig. shows the hem, neckline, and right and left armholes in the spatial relationship as claimed); and an upper area of the rear body with four corners at the upper and lower ends of the right armhole and left armhole has a minimum horizontal width shorter than an upper area of the front body with four corners at the upper and lower ends of the right armhole and the left armhole (paragraph [0075], “the clothing is configured such that the chest width 7 of the back body 3 is shorted than the chest width 6 of the front body”); a right sleeve (4) configured to be worn on and entirely fit the right arm of the wearer (Fig. 1 shows the right sleeve of the wearer which when worn would obviously fit around the entire circumference of the wearer’s arm), connected with the right armhole (Annotated fig. shows the right sleeve (4) connected with the right armhole); and a left sleeve (4) configured to be worn on and entirely fit the left arm of the wearer (Fig. 1 shows the right sleeve of the wearer which when worn would obviously fit around the entire circumference of the wearer’s arm), connected with the left armhole (Annotated fig. shows the left sleeve (4) connected with the left armhole). 
Kido et al. does not teach a right sleeve capable of generating a longitudinal tension of 100 cN or more, when longitudinally stretched by 50%, or a left sleeve capable of generating a longitudinal tension of 100 cN or more, when longitudinally stretched by 50%. 
However, Kido et al. does teach the garment applying a tension to a wearer (Paragraph [0071], “our clothing, when worn, applies a stretching stress to a human body toward the center of the back”). Kido et al. also teaches the preferable material for the garment having high elongation properties (paragraph [0074], “more preferably knitted fabrics are suitable because they have high elongation properties”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to optimize Kido et al. such that the right and left sleeves are capable of generating a longitudinal tension of 100 cN or more, when longitudinally stretched by 50% as claimed, yielding only the predictable results of a garment that improves the posture of a wearer, especially as the instant application is silent as to what materials are suitable for meeting this limitation. Further, it should be noted that longitudinal tension as a function of longitudinal stretch is a results effective variable, and it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) and In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05). The burden is upon the Applicant to demonstrate that the claimed longitudinal tension as a function of longitudinal stretch is critical and has unexpected results. In the present invention, one would have been motivated to optimize the tension motivated by the desire to create a suitably strong material to be used within the garment to improve posture.
Regarding Claim 2, the garment of Kido et al. teaches all the limitations of Claim 1, as discussed in the rejection above. 
Kido et al. does not teach wherein the right sleeve of the garment generates a longitudinal tension of 150 cN or more, when longitudinally stretched by 50 %, and a circumferential tension of 150 c N or more, when circumferentially stretched by 50 %; or wherein the left sleeve of the garment generates a longitudinal tension of 150 cN or more, when longitudinally stretched by 50 %, and a circumferential tension of 150 cN or more, when circumferentially stretched by 50 %.
However, Kido et al. does teach the garment applying a tension to a wearer (Paragraph [0071], “our clothing, when worn, applies a stretching stress to a human body toward the center of the back”). Kido et al. also teaches the preferable material for the garment having high elongation properties (paragraph [0074], “more preferably knitted fabrics are suitable because they have high elongation properties”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to optimize Kido et al. such that the right and left sleeves are capable of generating a longitudinal tension of 150 cN or more when longitudinally stretched by 50% and generating a circumferential tension of 150 cN or more when circumferentially stretched by 50% as claimed, yielding only the predictable results of a garment that improves the posture of a wearer, especially as the instant application is silent as to what materials are suitable for meeting this limitation. Further, it should be noted that longitudinal and circumferential tension as a function of longitudinal and circumferential stretch, respectively, are results effective variables, and it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) and In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05). The burden is upon the Applicant to demonstrate that the claimed longitudinal and circumferential tension as a function of longitudinal and circumferential stretch is critical and has unexpected results. In the present invention, one would have been motivated to optimize the tension motivated by the desire to create a suitably strong material to be used within the garment to improve posture.

    PNG
    media_image1.png
    499
    542
    media_image1.png
    Greyscale

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1 and 2 of copending Application No. 16/488495 (herein referred to as ‘495). Although the claims at issue are not identical, they are not patentably distinct from each other because the differences between the instant application and ‘495 are minor and obvious over one another.
Specifically, Claim 1 of the instant application discloses “A stretchy garment configured to cover at least a portion of the upper body of a wearer, comprising: a tubular body extending vertically, including: a front body; and a rear body connected with the front body to form a neckline, a hem, a right armhole, and a left armhole, wherein: the hem is disposed below the neckline; the right armhole is disposed right of the neckline; the left armhole is disposed left of the neckline,” which is a minor and obvious version of the limitation “A garment configured to cover at least a portion of the upper body of a wearer, comprising: a tubular body extending vertically, including: a front body; and a rear body connected with the front body to form a neckline, a hem, a right armhole, and a left armhole, wherein: the hem is disposed below the neckline; the right armhole is disposed right of the neckline; the left armhole is disposed left of the neckline” as disclosed in Claim 1 of ‘495.
Additionally, Claim 1 of the instant application discloses “an upper area of the rear body with four corners at the upper and lower ends of the right armhole and the left armhole has a minimum horizontal width shorter than an upper area of the front body with four comers at the upper and lower ends of the right armhole and the left armhole” which is minor and broader than  “a first upper area of the rear body with four corners at the upper and lower ends of the right armhole and the left armhole has a minimum horizontal width shorter than a second upper area of the front body with four corners at the upper and lower ends of the right armhole and the left armhole” of Claim 1 of ‘495. Differentiating “an upper area of the rear body” and “an upper area of the front body” over “a first upper area of the rear body” and “a second upper area of the front body” is minor over Claim 1 of ‘495.
Further, Claim 1 of the instant application discloses “a right sleeve configured to be worn on and fit the right arm of the wearer, connected with the right armhole, and capable of generating a longitudinal tension of 100 cN or more, when longitudinally stretched by 50%; and a left sleeve configured to be worn on and fit the left arm of the wearer, connected with the left armhole, and capable of generating a longitudinal tension of 100 cN or more, when longitudinally stretched by 50%,” which is obvious, as the claimed values of tension and stretch are results effective variables as outlined in the 103 rejection above, in view of Claim 1 of ‘495, which recites “a right sleeve connected with the right armhole and capable of generating a longitudinal tension of 25 cN or more, when longitudinally stretched by 10%; and a left sleeve connected with the left armhole and capable of generating a longitudinal tension of 25 cN or more, when longitudinally stretched by 10%.” 
Therefore, an infringement over the limitations of Claim 1 of ‘495 recited above would also infringe over the limitations of instant Claim 1. Hence, the instant claim does not differ from the scope of limitation in the ‘859 in a patentably distinct manner and merits a nonstatutory double patenting rejection. 
Claim 2 of the instant application includes longitudinal and circumferential tension values which are obvious in light of Claims 1 and 2 of ‘495.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1 and 2 are further provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 3 of copending Application No. 16/488495 (herein referred to as ‘495). Although the claims at issue are not identical, they are not patentably distinct from each other because the differences between the instant application and ‘495 are minor and obvious over one another.
Specifically, Claim 1 of the instant application discloses “A stretchy garment configured to cover at least a portion of the upper body of a wearer, comprising: a tubular body extending vertically, including: a front body; and a rear body connected with the front body to form a neckline, a hem, a right armhole, and a left armhole, wherein: the hem is disposed below the neckline; the right armhole is disposed right of the neckline; the left armhole is disposed left of the neckline,” which is a minor and obvious version of the limitation “a garment configured to cover at least a portion of the upper body of a wearer, comprising: a tubular body extending vertically, including: a front body; and a rear body connected with the front body to form a neckline, a hem, a right armhole, and a left armhole, wherein: the hem is disposed below the neckline; the right armhole is disposed right of the neckline; the left armhole is disposed left of the neckline” as disclosed in Claim 3 of ‘495.
Additionally, Claim 1 of the instant application discloses “an upper area of the rear body with four corners at the upper and lower ends of the right armhole and the left armhole has a minimum horizontal width shorter than an upper area of the front body with four comers at the upper and lower ends of the right armhole and the left armhole” which is minor and broader than “and a first upper area of the rear body with four corners at the upper and lower ends of the right armhole and the left armhole has a minimum horizontal width shorter than a second upper area of the front body with four corners at the upper and lower ends of the right armhole and the left armhole.” Differentiating “an upper area of the rear body” and “an upper area of the front body” over “a first upper area of the rear body” and “a second upper area of the front body” is minor over Claim 3 of ‘495.
Further, Claim 1 of the instant application discloses “a right sleeve configured to be worn on and fit the right arm of the wearer, connected with the right armhole, and capable of generating a longitudinal tension of 100 cN or more, when longitudinally stretched by 50%; and a left sleeve configured to be worn on and fit the left arm of the wearer, connected with the left armhole, and capable of generating a longitudinal tension of 100 cN or more, when longitudinally stretched by 50%,” which is obvious, as the claimed values of tension and stretch are results effective variables as outlined in the 103 rejection above, in view of Claim 3 of ‘495, which recites “a right sleeve that is not longitudinally stretchy to generate a longitudinal tension less than 25 cN, when longitudinally stretched by 10 %” and “a left sleeve that is not longitudinally stretchy to generate a longitudinal tension less than 25 cN, when longitudinally stretched by 10 %.”
Therefore, an infringement over the limitations of Claim 3 of ‘495 recited above would also infringe over the limitations of instant Claim 1. Hence, the instant claim does not differ from the scope of limitation in the ‘859 in a patentably distinct manner and merits a nonstatutory double patenting rejection. 
Claim 2 of the instant application includes longitudinal and circumferential tension values which are obvious in light of Claim 3 of ‘495.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments

Applicant’s arguments with respect to claim(s) 1 and 2 have been fully considered but are moot in view of the new grounds of rejection presented above. Therefore, see aforementioned rejections for the argued missing limitations. 
Regarding applicant’s remarks on the 103 rejection of Claim 1 over Kido et al. in view of Ricart et al., Applicant submits that Kido et al. does not teach the sleeve (4) being configured to be worn on and entirely fit the arm of the wearer. Examiner submits that Kido et al. does teach that the sleeve is configured to be worn on the arm of the wearer, as p. 7-10 of Kido et al. details wear tests of the garment, wherein when the garment is worn as it is conventionally known to be worn in the art, the sleeve would be worn on the arm of the wearer and entirely fit the arm of the wearer (as best understood in light of the indefiniteness detailed above).  
Applicant also submits that the sleeves of Kido et al. do not give any effects to the invention. Examiner submits that the sleeves of Kido et al. are capable of meeting the limitations regarding tension as a function of stretch as set forth in the rejections above, and therefore obviously are capable of giving an effect to the invention.
Applicant further submits that the teachings of Ricart et al. are not a reasonable modification of the sleeves of Kido et al. Examiner finds this argument persuasive and therefore presents the rejections above without reference to Ricart et al. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pucik (US 2014/0336556) teaches a posture support garment that used elastic tension fabric to provide tension on the garment and improve the posture of the wearer.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HALEY A SMITH whose telephone number is (571)272-6597.  The examiner can normally be reached on Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HALEY A SMITH/Examiner, Art Unit 3732                                                                                                                                                                                                        

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732